DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of viral replicase in the reply filed on 06/15/2021 is acknowledged.
Claims 44 and 49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/15/2021.

Claim Status
Claims 38-57 are pending.
Claims 44 and 49 are withdrawn as being drawn to a non-elected species.
	Claims 38-43, 45-48, and 50-57 are examined on the merits.

Claim Interpretation
	The claims require a multi-domain recombination protein (MDRP) that comprises both a donor DNA-binding domain and a chromosomal binding domain. There is no requirement in the claims that the donor DNA-binding domain and the chromosomal binding domain be different domains in the protein. In fact, the MDRP that is exemplified in the instant disclosure has a single domain that serves the functions of both donor DNA binding and chromosomal binding (Specification, p. 33-34). Accordingly, the claims will interpreted in a manner such that the MDRP only two or more domains and that the 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 38-39 are rejected under 35 U.S.C. 101, because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter, because the claims are drawn to isolated polynucleotide sequences. Sequences are not material compositions, but instead are just a concept of the order of items. It is suggested that the claims be amended to replace the word “sequence” with the word “molecule.” Note that upon amendment that is suggested, claims 38-39 may be subject to another rejection under 
       
Claim Rejections - 35 USC § 112
Lack of Written Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 38-43, 44-48, and 50-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are broadly drawn to products comprising or methods using polynucleotide sequences that encode multi-domain recombination proteins (MDRPs) that have at least a DNA-binding domain and a chromosomal binding domain. Some dependent claims require that the MDRP further comprises either a chromosomal target-binding domain and/or a recombination-inducing domain. 

The instant disclosure describes a single working example of an MDRP that comprises 1) a partial sequence of the maize tnpa protein which binds both the chromosome and the donor DNA molecule, 2) a recombination-inducing domain from the E. coli recA protein, and DNA binding domain from APETALA1 which binds a chromosomal target sequence. The disclosure goes on to list different DNA binding domain from different genetic elements that may be used as donor and chromosomal binding domain, a couple of different elements that could be used as recombination inducing domains, and different genetic elements that may be used as chromosomal target binding domains (Design of MDRP, p. 33-35). There is only a single working example, and there is no description provided indicating that any of the other chimeric MDRPs that are contemplated would be able to facilitate recombination of the a donor DNA molecule into a chromosomal locus.        
The descriptions provided are insufficient, because they fail to describe the tremendous breadth of any multi-domain recombination protein regardless of its structure that is able to bind both a donor DNA molecule and a chromosome. 
Given the broad scope of the claimed genus, the limited working examples and the failure to describe the structures required to confer the claimed function, one of skill .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 38-40, 45-47, and 52-56 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Albert et al 1995 (The Plant Journal 7:4 p. 649-659) as evidenced by Guo et al 1997 (Nature 389: p.40-46).
The claims are drawn to isolated polynucleotide (sequences) that encode an MDRP that comprises a donor DNA-binding domain and a chromosomal binding domain (claim 38), comprising at least one genomic DNA or cDNA (claim 40), or wherein the MDRP further comprises a chromosomal target binding domain and/or a recombination inducing domain (claim 39). The claims are also draw to plant cells comprising an MDRP that comprises a donor DNA-binding domain and a chromosomal binding domain (claim 48), wherein the MDRP further comprises a chromosomal target binding domain and/or a recombination inducing domain (claim 49), wherein the plant cell is selected from a group of species that includes tobacco (claim 50). The claims are also drawn to plant cells comprising a heterologous polynucleotide accordingly claim 38 and plants comprising said cells wherein the plant is from a list of species that includes 
Albert et al disclose a nucleic acid vector comprises a DNA sequence encoding the CRE recombinase that is operably linked to a plant 35S promoter. The CRE recombinase is a multi-domain recombination protein as evidenced by Guo et al, and it comprises a recombination inducing domain and donor-DNA binding domain and chromosomal DNA binding domain, as CRE binds lox sites on both donor DNA molecules and the chromosomal lox sites which act as the recognition sites for gene targeting (Guo et al, Abstract, p. 40 and right column, p.42; Albert et al, Figure 5(a), p. 655). Albert et al further disclose transgenic tobacco plants and transgenic tobacco cells .  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 50-51 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gao et al (WO 2009/006297 A2).
	The claims are drawn to isolated polynucleotide (sequences) that comprise a donor nucleic acid sequence two flanking sequences adjacent to each end of said donor and a viral origin of replication located 5' and 3' end of each flanking sequence (claim 53) wherein the polynucleotide further comprises a plant nuclear or viral native promoter that is operably linked to a nucleic acid sequence that encodes a viral replicase (claim 54). 

	Lyznik et al do not teach a construct that comprises a viral origin of replication at both the 5' and 3' end of the construct. 
	At the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the DNA construct of Lyznik et al by adding a second viral origin of replication to the 3' of the homologous flanking region that is 3’ to the GAT4621 marker expression cassette of the construct. One of ordinary skill in the art would have been motivated to make such a modification to further increase the amplification of the donor DNA construct in the cell to be modified to the end of increasing the efficiency of the gene targeting by increasing the substrate for DNA recombination. Accordingly, Claims 53-54 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lyznik et al. 

Conclusion
	No claims are allowed.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Examiner, Art Unit 1663